SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

193.1
KA 14-01407
PRESENT: WHALEN, P.J., PERADOTTO, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DERRICK L. HALL, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

NIAGARA COUNTY DISTRICT ATTORNEY’S OFFICE, LOCKPORT (THOMAS H. BRANDT
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered March 27, 2013. The appeal was held by this
Court by order entered April 29, 2016, decision was reserved and the
matter was remitted to Niagara County Court for further proceedings
(138 AD3d 1407).

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on December 9, 2016, with
attached affidavit sworn to on November 21, 2016 by defendant,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court